Citation Nr: 0716829	
Decision Date: 06/06/07    Archive Date: 06/18/07

DOCKET NO.  01-02 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina




THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for the service-connected muscle strain of the neck with 
cervical spine radiculopathy, consisting of sensory 
impairment of the left arm, left thumb and left index 
fingers.  

2.  Entitlement to an initial rating in excess of 20 percent 
for the service-connected lumbar disc disease at L4-L5 and 
L5-S1 with anterolisthesis of L5.  




REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from July 1978 to September 
1999.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating action that 
granted service connection and assigned a 10 percent rating 
for the service-connected lumbar spine disc disability, 
effective on October 1, 1999.  

The case was then remanded by the Board in September 2003 for 
additional development of the record.  

The issues of an increased ratings higher than 40 percent for 
the service-connected lumbar spine disability and for higher 
than 20 percent for the service-connected cervical spine 
disability are addressed in the REMAND portion of this 
document and are being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  




FINDING OF FACT

Since the veteran's discharge from service, his service-
connected lumbar disc disease and anterolisthesis of L5, 
status post two fusion procedures at L5-S1, is shown to have 
been manifested by low back pain and muscle spasm and a 
disability picture that more nearly approximated one 
reflective of a severe functional loss.  



CONCLUSION OF LAW

The criteria for the assignment of an initial 40 percent 
rating for the service-connected lumbar disc disease at L4-L5 
and L5-S1 with anterolisthesis of L5 were met, beginning on 
October 1, 1999.  38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.71a including Diagnostic Code 5292 (1999) (amended 
September 23, 2002, and effective through September 25, 2003; 
replaced by Diagnostic Code 5243, effective September 26, 
2003) (2006).  



REASONS AND BASES FOR FINDING AND CONCLUSION


I.  Duty to Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of his claim 
for an increased rating for lumbar disc disease.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  

In letters, dated in May 2004, May 2004, August 2004, 
December 2005 and April 2006 the RO informed the veteran that 
in order to establish entitlement to an increased rating for 
his service-connected low back disability, the evidence had 
to show that such disability had gotten worse.  

The RO notified the veteran and his representative of the 
following:  (1) the information and evidence not of record 
that was necessary to substantiate the veteran's claims; (2) 
the information and evidence that VA would seek to provide, 
such as records held by Federal agencies; (3) the information 
and evidence that the veteran needed to provide, such as 
employment records and records of his treatment by private 
health care providers; and (4) the need to furnish VA any 
other information or evidence in the veteran's possession 
that pertained to his claims.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The RO told the veteran where to send the 
information/evidence and set forth time frames for doing so, 
as well as the potential consequences for failing to do so.  
It also notified him of what to do if he had questions or 
needed assistance and provided a telephone number, computer 
site, and address where he could get additional information.  

Generally, the notice required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, however, the notice with respect to the claim 
for an increased rating for the service-connected low back 
disability was not sent to the veteran until after the rating 
decision in December 1999.  

However, to the extent that the action taken hereinbelow is 
fully favorable to the veteran, the timing of that notice 
cannot be viewed to have resulted in harm to the veteran.  

The Statement of the Case (SOC) and the Supplemental 
Statements of the Case (SSOC's) also notified the veteran and 
his representative of the evidence which had been obtained in 
support of the veteran's appeal.  

Following such notices, the RO afforded the veteran 
additional time to develop the record; and thereafter, the RO 
readjudicated his appeal.  Thus, the veteran has had ample 
opportunity to participate in the development of his appeal.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(Mayfield II) (In order to cure a notice timing defect, a 
compliant notice must be issued followed by the 
readjudication of the claim.)  

After reviewing the record, the Board finds that VA has met 
its duty to assist the veteran in the development of evidence 
necessary to support his claim.  All relevant evidence 
identified by the veteran has been obtained and associated 
with the claims folder.  In this regard, he has not 
identified any further outstanding evidence (that has not 
been sought by VA), which could be used to support his claim 
for increase.  

There also is no prejudice to the veteran in assigning the 
increased rating of 40 percent for the service-connected low 
back disability in this case.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, No. 05-7157 (Fed. 
Cir. Apr. 5, 2006) (discussing prejudicial error).  


II.  Facts and Analysis

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the Diagnostic Codes of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4 (2006).  

At the time of the veteran filed his original claim in 1999, 
intervertebral disc syndrome was rated in accordance with 
38 C.F.R. § 4.71a, Diagnostic Code 5293.  A 20 percent rating 
was assignable for moderate intervertebral disc syndrome, 
manifested by recurring attacks.  

A 40 percent rating was assignable for severe intervertebral 
disc syndrome, manifested by recurring attacks with 
intermittent relief.  

A 60 percent rating was assignable for pronounced 
intervertebral disc syndrome, manifested by persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and muscle spasm, absent ankle jerk, or 
other neurological findings appropriate to the site of the 
diseased disc and little intermittent relief.  

Also under older criteria, Diagnostic Code 5292 provided for 
the assignment of a 20 percent rating for moderate limitation 
of motion of the lumbar spine.  

A 40 percent rating was for application for severe limitation 
of motion of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292.  

VA in this case must evaluate the service-connected low back 
disability under both the older and the revised rating 
criteria, keeping in mind that the revised criteria may not 
be applied to any time period before the effective date of 
the change.  See 38 U.S.A. § 5110(g) (West 2002); VAOPGCPREC 
3-2000; Green v. Brown, 10 Vet. App. 111, 117 (1997).  

In determining the adequacy of assigned disability ratings, 
consideration must be given to additional factors affecting 
functional loss.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Such factors include a lack of normal endurance and 
functional loss due to pain and pain on use, specifically 
limitation of motion due to pain on use including that 
experienced during flare ups.  38 C.F.R. § 4.40.  
Consideration must also be given to weakened movement, excess 
fatigability and incoordination, as well as the effects of 
the disability on ordinary activity in each case.  38 C.F.R. 
§ 4.10, 4.45.  

In a November 1999 rating action, the RO granted service 
connection for lumbar disc disease and anterolisthesis at L5, 
post-operative and assigned a 20 percent rating in accordance 
with older criteria, effective on October 1, 1999.  This was 
an initial rating award following the filing of the veteran's 
within one year of his retirement from service at the end of 
September 1999.  

When an initial rating award is at issue, a practice known as 
"staged" ratings may apply.  That is, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found.  Fenderson v. West, 
12 Vet. App. 119 (1999).  

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board in this regard 
must review all of the evidence of record pertaining to the 
service-connected low back disability in assigning any during 
the course of the appeal.  

A careful review of the medical records in this case shows 
that the service-connected lumbar disc disease and 
anterolisthesis at L5 was manifested by the residuals of two 
fusion procedures at L5-S1 (performed during service) and 
complaints of functional loss, involving pain, some spasm and 
poor sleep beginning after the veteran's retirement from 
service.  

When examined by VA in March 2000 (several months after 
service), the veteran reported being unable to sit or stand 
for prolonged periods of time or accomplish ordinary 
activity, including exercise.  

The veteran was noted to have forward flexion to 
approximately 70 degrees at that time.  However, the VA 
examiner opined that the veteran was truly limited in his 
daily activities and added that the his range of motion was 
limited because of the previous surgery and residual low back 
pain.  

Significantly, the impression based on the examination 
findings was that of history of chronic low back pain and 
radiculopathy, treated with two lumbar fusions.  

In a March 2000 rating action, the RO accordingly an 
increased the rating to 20 percent and made this effective 
beginning on October 1, 1999, under the provisions of 
Diagnostic Code 5293.  

However, the Board finds on review of the medical record 
following service that the service-connected disability 
picture more closely resembled the criteria reflective of 
severe functional loss of the lumbar spine when his chronic 
pain was considered.  

Therefore, at the time of the filing of his initial claim, 
the Board now finds that an increased rating of 40 percent 
was warranted for his service-connected low back disability 
under older version of the rating criteria.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292.  

In addition, since the question of a higher rating will not 
be addressed at this time, further consideration of the claim 
for increase will be deferred pending completion of the 
development requested hereinbelow.  

Finally, the Board will address the possibility of staged 
rating at a later time.  The Board action to this point deals 
only with the rating of the manifestations of the service-
connected low back disability under the older criteria 
beginning at the time the veteran retired from active duty.  



ORDER

An increased initial rating of 40 percent for the service-
connected lumbar disc disease at L4-L5 and L5-S1 with 
anterolisthesis of L5 is granted, subject to the regulations 
governing the award of VA monetary benefits.  



REMAND

The veteran also seeks a higher initial rating for the 
service-connected muscle strain of the neck with cervical 
spine radiculopathy, consisting of sensory impairment of the 
left arm, left thumb, and left index fingers.  

At the outset of the appeal, the service-connected cervical 
spine disability was rated in accordance with 38 C.F.R. 
§ 4.71a, Diagnostic Code 5290-5293 (1999).  

As noted, on two occasions during the appeal, VA revised the 
criteria for rating disabilities of the spine.  See 67 Fed. 
Reg. 54345-54349 (August 22, 2002) (amended effective 
September 23, 2002, through September 25, 2003, and codified 
at 38 C.F.R. § 4.71a, Diagnostic Codes 5285 to 5295 (2003);  
68 Fed. Reg. 51454 - 51456 (August 27, 2003) (effective 
September 26, 2003, now codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243) (2006)).  

In its most recent action, dated in January 2007, the RO 
considered the potentially applicable changes in rating the 
service-connected cervical spine disability.  The RO 
determined that the cervical spine disability should be rated 
on the basis of Diagnostic Code 5243.  

Unless otherwise provided in the Rating Schedule, the 
disabilities arising from a single disease entity are to be 
rated separately, as are all other disabling conditions, if 
any.  All ratings are then to be combined to determine the 
overall rating.  38 C.F.R. § 4.25(b); cf. Esteban v. Brown, 6 
Vet. App. 259, 261-262 (1996); see also, VAOPGCPREC 23-97.  

A separate rating, however, must be based upon additional 
disability.  The evaluation of the same disability under 
various diagnoses constitutes pyramiding and is to be 
avoided.  38 C.F.R. § 4.14; Fanning v. Brown, 4 Vet. App. 225 
(1993).  

In July and August 2004, the veteran underwent VA neurologic 
and orthopedic examinations.  He complained of having chronic 
neck pain and left arm problems, particularly weakness in his 
left arm and grip and decreased sensation.  He also reported 
having numbness and coldness in the left thumb and index 
finger.  The X-ray studies showed some very mild degenerative 
changes at C1 - C2, but were otherwise normal.  

However, during treatment in November and December 2005 by 
Neurology Services, Inc., the veteran was noted to have 
additional cervical spine problems, including spasms in the 
paracervical muscles and shoulder blades.  An MRI study of 
the cervical spine revealed multilevel spondylytic changes 
from C2 to C7.  

Given the apparent conflicting findings, further evaluation 
of the veteran's cervical spine disability must be undertaken 
prior to appellate handling.  All recent treatment records 
also should be obtained.  

The Board also notes that the recent VA examination in 
December 2005 reported that the veteran had persistent and 
increasing low back pain and absent ankle and knee jerks.  

Given these findings suggesting increased disablement, 
including the possibility of separately ratable neurological 
impairment, addition examination referable to the service-
connected low back disability is required.  The RO then must 
readjudicate the question of an initial rating higher than 40 
percent for the service-connected low back disability, to 
include whether a separate rating is warranted for any 
related neurological deficit.  

Accordingly, these remaining matters are REMANDED to the RO 
for the following actions:

1.  The RO should take appropriate steps 
to obtain copies of all clinical records 
from Neurology Services, Inc. referable 
to the treatment of the veteran since 
December 2005.  The RO also should 
request that the veteran provide any such 
records he may have in his possession.  

2.  The veteran also should be scheduled 
for VA orthopedic and neurologic 
examinations by fully evaluate the 
current extent of the service-connected 
cervical and lumbar spine disabilities.  

All indicated tests and studies must be 
performed, and any indicated 
consultations must be scheduled.  

The claims folder must be made available 
to the examiner for review, and the 
examiner must verify that the claims 
folder has, in fact, been reviewed.  

As precisely as possible, the examiners 
must identify and explain the 
manifestations referable to the service-
connected cervical and lumber spine 
disabilities, to include any related 
neurological manifestations.  

3.  Following completion of all indicated 
development, the RO should undertake to 
readjudicate the claims for increased 
initial ratings for the veteran's 
service-connected cervical and lumber 
spine disabilities, including any 
manifested by radiculopathy or other 
separately ratable disability due to any 
identified disc disease.  

In so doing, the RO should consider the 
potential for separate ratings for 
orthopedic and neurologic disability 
emanating from the service-connected 
disability.  38 C.F.R. § 4.25(b).  

If any benefit sought on appeal is not 
granted to the veteran's satisfaction, 
then the veteran and his representative 
must be furnished an SSOC and afforded an 
opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  

It must be emphasized that the veteran has the right to 
submit any additional evidence and/or argument on the matters 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369, 372-73 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


